t c memo united_states tax_court paul d and gudrun g weaver petitioners v commissioner of internal revenue respondent docket no filed date petitioners included with their federal_income_tax return a schedule c profit or loss from business for shrike cars the schedule c reflected a net_loss of dollar_figure which respondent disallowed on grounds that the costs associated with shrike cars were startup expenditures within the meaning of sec_195 i r c held petitioners are not entitled to reduce their gross_income by the dollar_figure claimed net_loss derived from the shrike cars enterprise held further petitioners are liable for the sec_6651 i r c addition_to_tax for failure timely to file their income_tax return paul d and gudrun g weaver pro sese michael j proto for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a federal_income_tax deficiency for petitioners’ taxable_year in the amount of dollar_figure and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure after concessions the issues for decision are whether petitioners are entitled to reduce their gross_income by dollar_figure representing the net_loss claimed on schedule c profit or loss from business for an enterprise entitled shrike cars and whether petitioners are liable for the sec_6651 addition_to_tax for failure_to_file their income_tax return timely certain additional adjustments made by respondent to petitioners’ itemized_deductions and exemptions are correlative in nature and need not be separately addressed findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure was filed in this case petitioners resided in weston connecticut petitioners husband and wife filed a joint form_1040 u s individual_income_tax_return for the taxable_year the return was filed on date with the internal_revenue_service in andover massachusetts petitioners reported wage income of dollar_figure and attached to the return forms w-2 wage and tax statement showing wages paid_by marketing concepts group inc of dollar_figure to mr weaver and dollar_figure to mrs weaver petitioners also included with their return two schedules c and the pertinent second page portion of a schedule e supplemental income and loss on date previous to filing their return and presumably in connection with an earlier audit petitioners had received from the internal_revenue_service a fax listing several recommendations with respect to petitioners’ tax reporting among other things the fax directed that petitioners should maintain separate schedule c’s sic for all different business activities the two schedules c accompanying petitioners’ return both list mr weaver as the proprietor of the business and give a business address identical to that of petitioners’ residence one schedule c is for a marketing business with the name shown as marketing concepts group dba that schedule c reflects dollar_figure in gross_receipts dollar_figure for cost_of_goods_sold and dollar_figure of expenses including dollar_figure for business use of home for a total net_loss of dollar_figure the other schedule c relates to an automobile construction business operating under the name shrike cars this schedule c reports no gross_receipts or sales dollar_figure for cost_of_goods_sold and dollar_figure in expenses specifically advertising of dollar_figure travel of dollar_figure and meals and entertainment of dollar_figure for a total loss of dollar_figure taking into account the above wages and losses as well as a dollar_figure schedule e loss from the s_corporation marketing concepts group inc and other income items not pertinent here petitioners’ form_1040 reports adjusted_gross_income loss of cost_of_goods_sold is allowable as an offset to gross_income in the case of a manufacturing merchandising or mining business but not a service business 30_tc_195 affd 271_f2d_739 5th cir sec_1_61-3 income_tax regs however even where otherwise appropriate cost_of_goods_sold generally is not allowable with respect to goods that have not been sold or otherwise_disposed_of during the taxable_year 25_tc_1100 revd on other grounds 259_f2d_300 5th cir bernard v commissioner tcmemo_1998_20 because petitioners in any event reported no gross_receipts for shrike cars and offered no evidence indicating that any goods were disposed of by the venture and because the parties did not distinguish at trial or on brief between the various components of the shrike cars loss we shall treat the dollar_figure amount as a claim for additional business_expenses under sec_162 see keegan v commissioner tcmemo_1997_511 considering reported cost_of_goods_sold to be a claim for sec_162 expenses dollar_figure taxable_income of dollar_figure and a refund amount due of dollar_figure from withholdings on date respondent issued to petitioners a statutory_notice_of_deficiency for therein respondent disallowed in full the dollar_figure loss claimed by petitioners on the schedule c for shrike cars expenses of dollar_figure were disallowed for lack of substantiation as to the balance of dollar_figure although respondent conceded that the underlying expenditures were substantiated by petitioners respondent nonetheless determined that the loss was not allowable respondent concluded that the expenditures should be capitalized rather than expensed since pursuant to sec_195 of the internal_revenue_code the amounts are determined to be start-up and or organizational_expenditures alternatively the notice disallowed the loss for failure to establish that the activity was engaged in for profit no adjustments were made to the the forms w-2 wage and tax statement attached to petitioners’ return show federal_income_tax withholding of dollar_figure the source of the dollar_figure discrepancy is not explained by the record at trial respondent conceded the hobby loss issue and is no longer pursuing disallowance of petitioners’ claimed shrike cars loss on grounds that the activity was not engaged in for profit amounts reported by petitioners in connection with marketing concepts group petitioners filed a petition with this court challenging the disallowance of their schedule c loss on the grounds that the adjustments were made incorrectly based on irs assumption of a startup business when in actuality it was a continuation of an existing business at the subsequent trial mr weaver testified and sought to explain petitioners’ business operations he also introduced a series of exhibits related to these operations for several decades petitioners have been involved with what can be broadly characterized as creative marketing endeavors the purpose of these operations has been and continues to be the provision of advertising marketing and business development services for third-party clients and for original concepts developed internally these efforts have the precise nature of the relationship between the schedule c business d b a marketing concepts group and the s_corporation marketing concepts group inc is not clear from the record the s_corporation was apparently established to address certain liability issues involved with major accounts and or public advertising campaigns at trial respondent objected on similar grounds to two of petitioners’ exhibits on the second occasion a discussion ensued with respect thereto and the objection was explicitly overruled by the court in the interest of consistency and because respondent’s objections are as a practical matter mooted by our resolution of this case we clarify that respondent’s objection to exhibit 12-p is also overruled for the same reasons expressed in connection with exhibit 15-p primarily focused on the packaged foods telecommunications technology and automotive industries work has been done for clients such as hershey chocolate cadbury schweppes at t lucent technologies sony corporation and the national hockey league the primary operations seem to be conducted under the name marketing concepts group additionally the name dijit has been used for certain activities of marketing concepts group that deal with information_technology development and projects literature for marketing concepts group and dijit identifies mr weaver as president of the enterprise shrike cars also referred to as automotive design engineering is the working name given to at least some of petitioners’ endeavors in the automotive field as will be explained in greater detail below since approximately the shrike cars project has sought to identify emerging automotive technologies and to develop them with strategic partners at the time of trial in late petitioners had not stopped using the working name shrike cars and had not disposed of shrike cars the parties dispute whether the shrike cars business is properly characterized as a startup operation in opinion i burden_of_proof as a general_rule determinations by the commissioner are presumed correct and the taxpayer bears the burden of proving otherwise rule a sec_7491 may operate however in specified circumstances to place the burden on the commissioner sec_7491 is applicable to court proceedings that arise in connection with examinations commencing after date and reads in pertinent part sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence -- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations --paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews c penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title see also internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_727 regarding effective date sec_7491 is applicable here in that the examination in this case began after the statute’s effective date with respect to the income adjustments at issue petitioners have not met the prerequisite of sec_7491 for placing the burden on respondent legislative_history defines credible_evidence as the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness h conf rept pincite 1998_3_cb_747 see also 116_tc_438 here the evidence produced by petitioners falls short of this standard petitioners submitted documentary exhibits that they believe relate to their automotive ventures and offered the testimony of mr weaver three of the documents bear dates in the period from date to date five of the documents are dated from date to date of the two remaining undated documents one shows 5-year financial projections for through and the other is a photograph of an item from a line of auto care products allegedly sold since mr weaver’s testimony primarily described these exhibits and offered no specific details concerning any activities taking place in petitioners therefore would apparently have the court deduce by inference that because petitioners claimed dollar_figure in expenses for related to shrike cars that were not otherwise disallowed for lack of substantiation an active trade_or_business was being carried on during that year in addition to this anachronistic difficulty the content of the exhibits is problematic a significant percentage of the documents are related to random proposals for largely unconnected product development projects with the possible exception of vague testimony from mr weaver that a proposal had been accepted the record is devoid of indication that any project went forward we thus are unable to determine beyond surmising that activities continued somewhere on the nebulous continuum from automobile construction to marketing even the nature of projects pursued by shrike cars in in the absence of any evidence directed toward business operations during the particular year in issue the court concludes that petitioners have not made a prima facie case sufficient to shift the burden to respondent under sec_7491 with respect to the delinquency addition_to_tax the commissioner satisfies the sec_7491 burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty but need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions higbee v commissioner supra pincite rather it is the taxpayer’s responsibility to raise those issues id because as will be more fully detailed infra respondent here has by stipulation introduced sufficient evidence to render the sec_6651 addition at least facially applicable the burden rests on petitioners to show an exception thereto ii schedule c loss a general rules deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also rule a as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary for purposes of this section if it is normal or customary within a particular trade business or industry 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business 320_us_467 implicit in the foregoing definitions is the concept that a taxpayer must in fact be carrying_on_a_trade_or_business for expenditures to be deductible under sec_162 this limitation is made explicit in sec_195 as follows sec_195 start-up_expenditures a capitalization of expenditures --except as otherwise provided in this section no deduction shall be allowed for start-up_expenditures b election to amortize -- in general --start-up expenditures may at the election of the taxpayer be treated as deferred expenses such deferred expenses shall be allowed as a deduction prorated equally over such period of not less than months as may be selected by the taxpayer beginning with the month in which the active trade_or_business begins dispositions before close of amortization period --in any case in which a trade_or_business is completely disposed of by the taxpayer before the end of the period to which paragraph applies any deferred expenses attributable to such trade_or_business which were not allowed as a deduction by reason of this section may be deducted to the extent allowable under sec_165 c definitions --for purposes of this section-- start-up_expenditures --the term start- up expenditure means any amount-- a paid_or_incurred in connection with-- i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the trade_or_business referred to in subparagraph a would be allowable as a deduction for the taxable_year in which paid_or_incurred the term start-up_expenditure does not include any amount with respect to which a deduction is allowable under sec_163 sec_164 or sec_174 beginning of trade_or_business -- a in general --except as provided in subparagraph b the determination of when an active trade_or_business begins shall be made in accordance with such regulations as the secretary may prescribe b acquired trade_or_business --an acquired active trade_or_business shall be treated as beginning when the taxpayer acquires it d election -- time for making election --an election under subsection b shall be made not later than the time prescribed by law for filing the return for the taxable_year in which the trade_or_business begins including extensions thereof scope of election --the period selected under subsection b shall be adhered to in computing taxable_income for the taxable_year for which the election is made and all subsequent taxable years no regulations further defining either startup expenditures or the beginning of an active trade_or_business have been promulgated under sec_195 as regards the question of whether a taxpayer is actively engaged in a trade_or_business the u s supreme court has established the general_rule that resolution of this issue requires examination of the facts in each particular case 480_us_23 concerning pertinent expenditures legislative_history affords examples of expenses falling within the intended operation of the statute eligible expenses consist of investigatory costs incurred in reviewing a prospective business prior to reaching a final_decision to acquire or to enter that business these costs include expenses_incurred for the analysis or survey of potential markets products labor supply transportation facilities etc eligible expenses also include startup costs which are incurred subsequent to a decision to establish a particular business and prior to the time when the business begins for example startup costs include advertising salaries and wages paid to employees who are being trained and their instructors travel and other expenses_incurred in lining up prospective distributors suppliers or customers and salaries or regulations do prescribe procedures for making the pertinent election effective for elections filed on or after date sec_1_195-1 income_tax regs fees paid_or_incurred for executives consultants and for similar professional services h rept pincite 1980_2_cb_709 see also s rept pincite containing identical language this court has identified three elements typically indicative of the existence of a trade_or_business mcmanus v commissioner tcmemo_1987_457 affd without published opinion 865_f2d_255 4th cir the taxpayer must undertake an activity intending to make a profit be regularly and actively involved in the activity and actually have commenced business operations id as regards the third temporal element emphasizing whether a particular trade_or_business has begun its operations the following oft-quoted test offers guidance even though a taxpayer has made a firm decision to enter into business and over a considerable period of time spent money in preparation for entering that business he still has not engaged in carrying on any trade_or_business within the intendment of sec_162 until such time as the business has begun to function as a going concern and performed those activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 see also 864_f2d_1521 10th cir affg 86_tc_492 794_f2d_1157 6th cir revg and remanding on other grounds 83_tc_103 mckelvey v commissioner tcmemo_2002_63 affd 76_fedappx_806 9th cir mcmanus v commissioner supra stated otherwise mere research into or investigation of a potential business is insufficient 56_tc_895 mckelvey v commissioner supra thus while it is true that an enterprise need not have generated sales or other revenue to have begun to carry on a business it must nonetheless have started to function in a particular and identifiable line of work 63_f3d_614 7th cir affg in part revg in part and remanding tcmemo_1994_316 jackson v commissioner supra pincite nn 684_f2d_874 b analysis evaluation of whether shrike cars constituted an active and ongoing trade_or_business in is complicated by the ambiguity in the record with respect to the specific nature of the business in which shrike cars engaged and the relationship of shrike cars to petitioners’ other business endeavors this confusion is in part the result of the business decisions of petitioners to conduct some activities through their separate s_corporation marking concepts group inc and others through their two schedule c proprietorships critically however petitioners have at no time throughout this proceeding raised an argument that the shrike cars operations should be considered as a component of one of their other entities or ventures furthermore taxpayers in general must live with the manner in which they have structured and delineated their business entities and transactions see 417_us_134 this court has observed repeatedly that while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not accordingly our inquiry is whether shrike cars viewed as a stand-alone concern had achieved the status of an active trade_or_business in as alluded to previously the principal inference to be drawn from the record seems to be that the alleged shrike cars business rested somewhere on a continuum from vehicle production to marketing and that petitioners engaged in a variety of other activities at the marketing end yet the above authorities direct our attention to whether shrike cars had begun to function as a going concern in performing the activities for which it was organized the intended discrete business of shrike cars is therefore a pertinent fact however because we conclude that the record fails to show that shrike cars had begun in to function as an ongoing and independent production or marketing enterprise a definitive determination as between the two becomes unnecessary implications from the evidentiary record the schedule c attached to petitioners’ form_1040 characterizes shrike cars as an automobile construction business the cursory single-page year financial projections document submitted by petitioners bases the listed gross_sales figures on the number of mark i and mark ii vehicles labels not otherwise used in the record sold from an estimated in to in hence some of the evidence does appear to reflect that shrike cars’ intended function was to operate in the field of automobile production and we begin our analysis with consideration of the record in light of this characterization a date document purportedly summarizing the shrike cars business lists several ad e concepts that are ready for development with an investor manufacturer no mention is made of any postconcept operations the document would therefore seem to imply that as of late shrike cars was not yet engaged in actual commercial development much less production of any particular automotive concept this impression is reinforced by the three automotive proposals to third parties contained in the record dated date date and date each of the proposed projects appears to begin with some type of a design or engineering phase culminating in prototype vehicles further only the date proposal relating to motorcycle- powered vehicles appears even to have reached the prototype level language included in that proposal implies that an ostensible partner of shrike cars tra racing had by developed and manufactured a few prototype lightweight vehicles lbs powered by kawasaki engines and using mini domino bodies petitioners contend that at an undisclosed later date tra racing used bodies designed by shrike cars on a small number of similar vehicles nonetheless there remains no indication that either of the proposals or any other possible automotive proposal advanced prior to ever went forward so as to generate ongoing development or production activity on the part of shrike cars by the end of concerning the more nebulous characterization of shrike cars as a marketing enterprise mr weaver testified at trial that the important point is we don’t manufacture vehicles we are the design concept prototyping people other people then pick up from there to manufacture it and move it into the marketplace but we will sell it for them he described shrike cars as a resource for innovative development of automotive concepts design engineering and marketing providing a complete service for consulting concept and design development styling scale- model building and prototypes the impression left by the foregoing statements is that an ongoing marketing business involves the provision of a variety of services typically focused on a particular product or products to one or more third-party clients or strategic partners a marketing enterprise functioning as a going concern would have advanced beyond the internal generation of a few potential product concepts however materials in the record do not reflect that as of late the operations of shrike cars were other than limited to having solicited interest apparently without material success in several such concepts furthermore the variety of the concepts floated in the various proposals and documents suggests that shrike cars’ efforts and eventual line of work or niche remained unfocused and malleable even through materials from the to period promote the idea of designing one-of-a-kind vehicles for celebrities of producing reduced-emission vehicles for commercial applications of redesigning existing vehicle models for an overseas manufacturer and of developing a motorcycle- powered sports car the proposal then relates to the development of a unique sports car made specifically for the china market the proposal begins with a lengthy research_and_development phase and does not appear to have drawn on or incorporated any of the specific concepts promoted in the and materials moreover two of the proposals contained in the record those related to the motorcycle-powered vehicle and the sports car for china set forth a plan or integrated step labeled marketing the activities described thereunder include the creation of a brand identity encompassing logo badge and official colors the development of sales and distributions networks the preparation of marketing materials such as brochures cd dvds and videos targeted advertising campaigns in television and print media introduction of vehicles at automobile shows provision of loaner vehicles to driving schools and consideration of a motorsports program to build brand awareness and prestige again the evidence does not show that the shrike cars vehicle venture ever reached a stage with respect to any product that included similar comprehensive efforts that would correlate with these descriptions of a marketing program the sole item related to the shrike name that the evidence could suggest was commercially marketed prior to was a line of auto care products petitioners introduced a picture of a bottle of shrike coach wash and mr weaver testified we have been selling since automotive-care products and they’ve gone under a variety of names one of which was shrick sic no other documentary_evidence elaborated upon these purported sales or the status of the line in critically however even if the products continued to be sold in petitioners apparently did not consider the endeavor connected to the automobile construction business for which they submitted a schedule c in that no gross_receipts were reported they also never alleged that any of the expenditures reported on the schedule c derived from these products we therefore conclude that the potential existence at some point of this product line has little if any bearing on whether the schedule c business was a going concern in finally the exhibits introduced by petitioners also contain three letters dated from august through november of regarding potential investment by third parties in shrike cars these letters make no mention of any specific project and therefore cannot imply the existence of any definite and focused ongoing business on this record the court can only surmise that shrike cars was at most in the startup phase of any automobile construction or automobile marketing venture in the evidence indicates that the expenditures reported on petitioners’ schedule c are within the pale of sec_195 costs particularly as elucidated in legislative_history a significant portion of petitioners’ exhibits relate to proposals soliciting third-party interest and the expenses specifically identified on the schedule c are for advertising travel meals and entertainment the legislative_history references costs for exploring potential markets and products and incurred in lining up prospective distributors suppliers or customers h rept supra c b pincite advertising and travel_expenses are also expressly highlighted id petitioners have failed to show that the operations of shrike cars in had advanced beyond such activities in the nature of exploration or preliminary solicitation comparisons to caselaw both parties cite various cases that they maintain parallel the factual circumstances at bar petitioners for instance allege similarities to 63_f3d_614 7th cir 684_f2d_874 and lamont v united_states aftr 2d ustc par big_number fed cl respondent in contrast emphasizes scenarios such as those in mckelvey v commissioner tcmemo_2002_63 and reems v commissioner tcmemo_1994_253 petitioners rely on cabintaxi corp v commissioner supra for the proposition that a business operation commences when the entity starts to operate toward the goal of selling products without regard to whether the operation is successful in generating revenue in cabintaxi corp v commissioner supra pincite the taxpayer corporation was formed in for the expressed purpose of selling installing and maintaining automated transportation systems in the taxpayer entered into a distributorship with a german company to market in the united_states and canada the cabintaxi system developed abroad by the german company id although the taxpayer never obtained any customers for the system it sought to deduct expenses in and as an ongoing trade_or_business id pincite the court_of_appeals disagreeing with this court held in favor of the taxpayer id pincite in reversing our decision below the court_of_appeals noted that the tax court’s reasoning confuses business activity with the purpose of the activity id pincite the court_of_appeals stated the principal purpose for which cabintaxi was formed was to make money and to do this it had to sell install or maintain automated transit systems but before it could sell install or maintain its first system it had to sell the system and to sell it had to incur selling_expenses those expenses were an integral part of being in the business of selling automated transit systems id hence the crucial fact that the german transportation system was already developed and commercially available enabled the court_of_appeals to equate the signing of the u s and canadian distribution agreement coupled with prompt commencement of actual sales and marketing activities with the start of an active trade_or_business as a distributor for the cabintaxi system id pincite in contrast petitioners here have failed to prove that shrike cars’ efforts in ever reached a point where there existed a commercial product to sell and or that they were focused on selling marketing or distributing a specific product or products rather the shrike cars business as of remained in an exploratory stage notably the taxpayer in cabintaxi corp v commissioner supra did not take the position and the court_of_appeals for the seventh circuit did not hold that costs incurred prior to should be deductible as expenses of an ongoing business after its founding in and before_1984 the taxpayer investigated opportunities for creating and deploying automated transit systems and hoped to form an alliance with an individual who was developing an automated transportation system cabintaxi corp v commissioner tcmemo_1994_316 affd in part revd in part and remanded 63_f3d_614 7th cir the taxpayer characterized costs incurred during that period as startup and organizational_expenditures which it capitalized and sought to amortize beginning in under sec_195 and sec_248 id here shrike cars’ activities would appear more akin to cabintaxi corp ’s pre-1984 endeavors which endeavors were characterized even by cabintaxi corp as startup operations in effect shrike cars was searching for a manufacturer who would play a key role in developing fabricating testing producing and selling one of shrike cars’ concept vehicles but in that manufacturer had not been found and a concept vehicle commercially attractive to a manufacturer had not yet been identified lamont v united_states supra and blitzer v united_states supra are similarly distinguishable as in the cabintaxi corp situation the entities in both of those cases had committed to a specific product or project and taken substantial and formal steps with respect thereto the corporation in lamont v united_states aftr 2d pincite1 to ustc at big_number big_number had been formed to develop language translation software received a copyright on its system in february of the year in issue had programmers and third-party consultants actively working to revise the system throughout that year and even made an unsolicited sale of the system before yearend blitzer v united_states f 2d pincite involved a partnership formed to develop and operate a subsidized housing project through a program administered by the u s department of housing and urban development hud although initial steps in the project were taken during the court found the critical date for commencement of a trade_or_business within the meaning of sec_162 to be date when closing on the project took place and the formal regulatory agreement between the partnership and hud was executed id pincite the court noted that by this date the partnership had acquired the land had arranged for financing of the project had executed its building loan agreement and given a note therefor had received substantial funds and had prepared plans for actual construction of its apartments which began shortly thereafter id pincite the necessity for a comparable commitment to a particular and focused project is highlighted by contrast with cases cited by respondent in mckelvey v commissioner tcmemo_2002_63 for instance the taxpayer conducted a prepurchase economic and market feasibility study on a parcel of forestland purchased the land with the intent to start a tree-farming business engaged a third-party professional to prepare a forest management plan and conducted an unsuccessful test pilot planting however the taxpayer by the end of the period in issue had not decided which species of trees to plant and had not harvested any of the existing trees on his property id the court held that any expenditures were fairly characterized as startup expenses id likewise reems v commissioner tcmemo_1994_253 involved a venture to raise and harvest timber during the year in issue taxpayer acquired the property and engaged a woodsman who cleared and prepared logging roads on the premises id the taxpayer also made incidental sales of two walnut trees to the woodsman and of firewood generated from the clearing activities id nevertheless observing that the taxpayer had not acquired an already functioning business and citing richmond television corp v united_states f 2d pincite this court found a new business had not yet begun reems v commissioner supra therefore sec_195 applied on grounds that the endeavor constituted a startup within the meaning of that statute id again the record here does not reveal that shrike cars’ activities in had progressed beyond preparatory steps such as those identified in mckelvey v commissioner supra and reems v commissioner supra or had risen to the level of formal commitment with material efforts toward a specific project as was shown by the taxpayers in 63_f3d_614 7th cir 684_f2d_874 and lamont v united_states aftr 2d ustc par big_number fed cl the court holds that the costs claimed on petitioners’ schedule c for shrike cars are startup expenditures falling within the purview of sec_195 accordingly petitioners must capitalize such costs to the extent substantiated and are not entitled to reduce their gross_income by the claimed loss of dollar_figure derived from shrike cars iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for delinquency in filing returns and provides in relevant part as follows sec_6651 failure_to_file tax_return or to pay tax a addition to the tax --in case of failure-- to file any return required under authority of subchapter_a of chapter on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate the supreme court has characterized the foregoing section as imposing a civil penalty to ensure timely filing of tax returns and as placing on the taxpayer the heavy burden of proving both that the failure did not result from ‘willful neglect ’ and that the failure was ‘due to reasonable cause’ in order to escape the penalty 469_us_241 willful neglect denotes a conscious intentional failure or reckless indifference id reasonable_cause correlates to ordinary business care and prudence id pincite n sec_301_6651-1 proced admin regs as previously indicated sec_7491 places the burden of production on the commissioner here respondent’s burden is satisfied by the stipulation of the parties that petitioners’ return was filed on date this date is well over the months necessary to impose the maximum penalty since petitioners have offered no explanation for the untimeliness either at trial or on brief they have failed to establish any reasonable_cause we therefore hold that petitioners are liable for the sec_6651 delinquency addition_to_tax at the percent rate to reflect the foregoing and concessions made decision will be entered for respondent
